NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/095,113 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on November 11, 2020 and claims priority to US Provisional application 62/933,826 filed November 11, 2019.
Claims 1-20 are pending and all are rejected. Claims 1, 12 and 20 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3, 5-13, and 15-20 are rejected under 35 USC. § 103 as being unpatentable over Grewal, United States Patent Application Publication 2013/0097545, published on April 18, 2013 in view of Bandt-Horn United States Patent 9,007,302 published on April 14, 2015.

As to Claim 1, Grewal teaches: A computing device comprising: 
(Grewal: par.. 0063, single or multiple processors may be used); 
a non-transitory computer-readable memory having stored therein computer-executable instructions, that when executed by the one or more processors, cause the one or more processors to perform actions comprising (Grewal: par. 0075, the computer readable storage medium, store instructions to work with the processor): 
receiving asset information related to a set of physical assets (Grewal: par. 0027, information related to assets within an industrial environment) , the asset information comprising data corresponding to operation of the set of physical assets at a set of locations (Grewal: par. 0029, the asset functionality and other information, which may also include location are stored and accessible);
storing the asset information within a data store, the storage comprising structuring and storing the asset information according to a defined hierarchy (Grewal: pars. 0029-31, a data repository [202] stores the asset and hierarchy information); 
receiving a request to display a version of said defined hierarchy, said request comprising data corresponding to at least a portion of said set of physical assets (Grewal: par. 0029, a user input can be received to select a particular asset (i.e. a portion of the hierarchy)); 
analyzing said defined hierarchy based on said request, and based on said analysis, identifying asset information corresponding to said portion of physical assets (Grewal: par. 0032, once selected, the various aspects of the asset are accessed to be displayed to the user) ; 
determining, based on said request, an electronic mapping of a path between asset information of the portion of physical assets (Grewal: Fig. 5, par. 0048, the assets are displayed in a tree form, which Examiner asserts is a mapping of a path between asset information of the selected physical asset);
generating a user interface (UI) display page, the UI display page comprising a digital representation of the electronic mapping (Grewal: Fig. 5 is the displayed UI of the mapping); and 
causing, over a network, the UI to be displayed on a display of a user device (Grewal: par. 0063, a communication network is used).

    PNG
    media_image1.png
    492
    587
    media_image1.png
    Greyscale

Grewal may not explicitly teach: determining, based on said request, an electronic mapping of a path between asset information of the portion of physical assets, the electronic mapping comprising a modification of the structuring of the defined hierarchy.
Grewal does however teach that changes made to the assets are communicated to the graphical user interface (Grewal: par. 0034). This 
Bandt-Horn teaches in general, concepts related to scroll wheel-style input devices that allow for navigating an associated user interface for hierarchy visualization of structured information (Bandt-Horn: Abstract). Specifically, Bandt-Horn teaches that the hierarchical visualization may be a branching fractal structure that renders relationships of different data relationships (Brandt-Horn: col. 21, lines 62-65). Changes to the data may result in the modification of the hierarchy and the regeneration of the visualization (Brandt-Horn: col. 35, lines 7-11).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Grewal device and methods by including computer instructions to allow for the dynamic changing of the hierarchy based onmodifications as taught and disclosed by Bandt-Horn. Such a person would have been motivated 

As to Claim 2, Grewal and Bandt-Horn teach the elements of Claim 1.
Grewal further teaches: analyzing the received asset information (Grewal: par. 0042, the recognition component analyses the asset information); and 
determining, based on said analysis, a structure of the asset information, said structure comprising information indicating a relationship between each of the physical assets (Grewal: par. 0042, the recognition component can identify each of the assets and the relationships to the other assets), wherein said defined hierarchy is based on said relationship information (Grewal: pars. 0044, the hierarchical representation may be based on the logical asset-centric manner, which is based on the relationship with the other assets).

As to Claim 3, Grewal and Bandt-Horn teach the elements of Claim 1.
Grewal further teaches: wherein said received asset information comprises information indicating said defined hierarch4y (Grewal: par. 0029, the  hierarchical data associated with the asset is sent as part of the data).

As to Claim 5, Grewal and Bandt-Horn teach the elements of Claim 1.
Grewal further teaches: wherein said request comprises an action selected from a group consisting of: restructuring said defined hierarchy, creating a new hierarchy, and viewing the defined hierarchy (Grewal: par. 0034, Examiner asserts that the changes associated with the assets may include restructuring, creating a new and viewing the hierarchy) .

As to Claim 6, Grewal and Bandt-Horn teach the elements of Claim 5.
Grewal further teaches: wherein said version is based on said action (Grewal: par. 0035, once the alteration is detected, an updating component [304] can update the representation).

As to Claim 7, Grewal and Bandt-Horn teach the elements of Claim 1.
Grewal further teaches: wherein said request comprises information selected from a group consisting of: alarm information (Grewal: par. 0004, alarm information as detected by a sensor), anomaly information (Grewal: par. 0036, an alert), a time, location, type of asset, type of user, type of operation, context, application capabilities and device capabilities (Grewal: par. 0029, asset functionality, details and other suitable data related to the asset).

As to Claim 8, Grewal and Bandt-Horn teach the elements of Claim 1.
Grewal further teaches: wherein said path associated with said determined mapping is a created new path within said data store (Grewal: par. 0034, the updated changes that are sent would include updating the path of the new hierarchy).

As to Claim 9, Grewal and Bandt-Horn teach the elements of Claim 1.
Grewal further teaches: wherein said path associated with said determined mapping is a modified path of asset information within said data store (Grewal: par. 0034, the updated information is detected in and stored in the network and the other data stores).

As to Claim 10, Grewal and Bandt-Horn teach the elements of Claim 1.
Grewal further teaches: wherein said request is received from said user device (Grewal: par. 0032, a user input device may be used to interface with the GUI).

As to Claim 11, Grewal and Bandt-Horn teach the elements of Claim 1.
Grewal further teaches: wherein said UI comprises functionality for controlling operation of the physical assets digitally represented by said displayed electronic mapping, said control configured according to said path (Grewal: pars. 0005-06, the assets may be controlled via the interface).

As to Claim 12, it is rejected for similar reasons as claim 1. 

As to Claim 13, it is rejected for similar reasons as claim 2.
As to Claim 15, it is rejected for similar reasons as claim 5.
As to Claim 16, it is rejected for similar reasons as claim 7.
As to Claim 17, it is rejected for similar reasons as claim 8.
As to Claim 18, it is rejected for similar reasons as claim 9.
As to Claim 19, it is rejected for similar reasons as claim 11.

As to Claim 20, it is rejected for similar reasons as claim 1. 

B.
Claims 4 and 14 are rejected under 35 USC. § 103 as being unpatentable over Grewal, United States Patent Application Publication 2013/0097545, published on April 18, 2013 in view of Bandt-Horn United States Patent 9,007,302 published on April 14, 2015 and in further view of Liu et al. (“Liu”), United States Patent Application Publication 2015/0134670 published on May 14, 2015.

As to Claim 4, Grewal and Bandt-Horn teach the elements of Claim 3.
Grewal and Bandt-Horn may not explicitly teach: analyzing the received asset information, said analysis comprising parsing the asset information and identifying said defined hierarchy information; and 
extracting said defined hierarchy information, wherein said storing is based on said extraction.
Liu teaches in general concepts related to indexing and storing hierarchical data objects (Liu: Abstract). Specifically, Liu teaches that these data objects may have tokens that are encapsulated in the data objects that may then subsequently be extracted to be used to identify the location in the hierarchy (Liu: Abstract, par. 0052, the key word index is formed by parising and/or extracting tokens from the data objects). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Grewal- Brand-Horn device by including computer instructions to parse the received data for the hierarchical information by use of tokens as taught and disclosed by Liu. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the use of hierarchy-based schemas necessarily for rendering the hierarchy efficiently (Liu: par. 0045).

As to Claim 14, it is rejected for similar reasons as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coble et al., US Patent Application Publication 2017/0308278 (Oct. 26, 2017) (describing automatic GUI configuration of assets);
Bisignani et al., US Patent 9,424,333 (August 23, 2016) (describing user interfaces for report generation and automatic traversal of complex data structures, paths);
Cilliberti et al., US Patent Application Publication 2014/02114801 (July 31, 2014) (describing system asset management and failure reporting).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JAMES T TSAI/            Primary Examiner, Art Unit 2174